Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing (R) [LOGO] Founders (R) March 6, 2009 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 RE: Dreyfus Funds, Inc. (formerly known as Dreyfus Founders Funds, Inc.) 1933 Act No. 002-17531 1940 Act No. 811-01018 CIK No. 0000038403 Ladies and Gentlemen: Pursuant to Sections 13(a) and 15(d) under the Securities Exchange Act of 1934 (submission type N-CSR), Dreyfus Funds, Inc. hereby submits for filing via EDGAR its Certified Shareholder Report of Registered Management Investment Companies on Form N-CSR for the year ended December 31, 2008. If you have any questions or comments, please feel free to call me at (303) 394-7947. Sincerely, /s/Kenneth R. Christoffersen Kenneth R. Christoffersen Senior Vice President  Legal and General Counsel Enclosures cc: Edward F. OKeefe, Esq. Ernst & Young LLP [LOGO] BNY MELLON ASSET MANAGEMENT 210 University Boulevard, Suite 800, Denver, CO 80206-4658 T
